DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,047. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are broader then and fully encompassed by the claims of the patent aside from the limitations that require the gray counter generate it’s signals “using only a plurality of flip-flops” or “without a logic circuit or a logic gate not included in the first to third flip-flops”.  However, using the specification as a dictionary for the claim one of ordinary skill in the art would recognize that these aspects are to the same inventive concept of the patent claims and at least implicitly provided for by the claims as the claims of the patent only comprise flip-flops and do not use logic gates for the generation of the code signals.  One of ordinary skill in the art would recognize making the implicit explicit in the sense would have been obvious at the time of the patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claims 1, 10 and 15 the closest available prior art (US 2018/0241400 A1 to Liu) discloses an image sensor (Fig. 3A-B), comprising: a pixel sensor (302) configured to sense an incident light and to output an analog sampling signal (paragraph 25); a sampler (310, 312, 314, 316) configured to compare the sampling signal and a ramp signal (304), and to output a comparison signal of time-axis length information (paragraph 25-26); and a gray counter (306) configured to count a length of the comparison signal in synchronization with a clock signal, and to output a digital value (paragraph 24-25 and Fig. 1); where the output gray counter code generates a signal first code signal, a second code signal that is half the first, a third frequency that is half the second, a fourth frequency that is half the third and a fifth that is an offset of the fourth (Fig. 2) and where flip-flops are used in the generation of these signals (Fig. 1).
However, with respect to claim 1, the prior art does not teach or fairly suggest a gray counter, comprising: a first flip-flop configured to receive a clock signal having a first frequency, and to generate a first gray code signal having a second frequency corresponding to half the first frequency; a second flip-flop configured to receive a first data signal which is a four-divided signal of the clock signal, and to generate a second gray code signal having a third frequency corresponding to half the second frequency in response to the clock signal; and a third flip-flop configured to receive a second data signal which is an eight-divided signal of the clock signal, and to generate a third gray code signal having a fourth frequency corresponding to half the third frequency in response to the clock signal, wherein the gray counter generates the first to third gray code signals using only a plurality of flip-flops including the first to third flip-flops.
Similarly, with respect to claim 10, the prior art does not teach or fairly suggest a gray counter, comprising: a replica circuit configured to generate a first gray code signal from a first clock signal, which is obtained by dividing a clock signal by 2; a first flip-flop configured to delay a second clock signal, which is obtained by delaying the first clock signal as much as half a period of the clock signal, and to generate a second gray code signal; a second flip-flop configured to receive a first data signal which is a two-divided signal of the second clock signal, to delay the first data signal as much as one period of the second clock signal, and to generate a third gray code signal; and a third flip-flop configured to divide the third gray code signal by 2, and to generate a fourth gray code signal, wherein the gray counter generates the first to fourth gray code signals without a logic circuit or a logic gate not included in the first to third flip-flops.
And finally, with respect to claim 15, the prior art does not teach or fairly suggest an image sensor as discussed above using a gray counter configured to count a length of the comparison signal in synchronization with a clock signal, and to generate a gray code, the gray counter including: a first flip-flop configured to receive a clock signal having a first frequency, and to generate a first gray code signal having a second frequency corresponding to half the first frequency; a second flip-flop configured to receive a first data signal which is a four-divided signal of the clock signal, and to generate a second gray code signal having a third frequency corresponding to half the second frequency in response to the clock signal; and a third flip-flop configured to receive a second data signal which is an eight-divided signal of the clock signal, and to generate a third gray code signal having a fourth frequency corresponding to half the third frequency in response to the clock signal, wherein the gray counter generates the first to third gray code signals using only a plurality of flip-flops including the first to third flip-flops.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

September 22, 2022